Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 9-13, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over to Applicant Dharmapurikar et al., (US 20210245047) and Colenbrander et al., (US 20210042255), both sited as prior art, and in further view of Colenbrander (US 11,321,259, hereafter ‘Colenbrander’259).
It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.
As per claims 1 and 9, Dharmapurikar  teaches a content provider system (cloud gaming system) (para. 190)  comprising: a repository configured to store a catalog of content (a subset of client folders can be automatically mapped to the server (repository) to allow the user to store a subset (catalog) of game data; server; The game server stack 1506 can include a compartmentalized, containerized, and/or virtualized game application, along with the associated resources and APIs used to execute the game application. In one embodiment, the libraries (collection, hence catalog) and APIs used by the game application are modified to enable the game to work in a cloud gaming environment, [0196, 0206, 0209], Fig. 14); a storage device pool configured to load content from among the catalog of content from the repository into one or more storage devices of the storage device pool  (network ports (first and second ports) associated with the client device can be mapped to network ports on a remote server, [0215]) for access to the storage device, (multiple clients (first and second hosted device; The data storage device 124 can connect via a storage interface (e.g., SATA) or via a peripheral bus, such as a Peripheral Component Interconnect bus (e.g., PCI, PCI express), [0039]) (Fig. 1); a first hosted device (Fig. 21) communicably connected to the storage device pool (network ports (first and second ports) associated with the client device can be mapped to network ports on a remote server, [0215]), and 10configured to execute the content stored in the storage device pool to provide the content to a first user device; a second hosted device  (the illustrated server 1420, which may be scalable, has the capacity to provide the graphics content to multiple clients (hence, comprising a second hosted device) simultaneously; one or more clients, [0196, 0200])  communicably connected to the storage device pool, and configured to execute the content stored in the storage device pool to provide the content to a second user device  storage system 1502 enable the GPU servers 1504 to access remote storage that stores games to be executed by the GPU servers 1504 and to receive control signals to launch and terminate game applications (hence, of first and second user devices), [0205, 0215, 0216] Fig. 17A). Dharmapurikar does not expressly teach 15one or more processing circuits configured to identify an available storage device from among the one or more storage devices of the storage device pool storing a requested content, and determine an available bandwidth of the available storage device for serving [[a]] the requested content to a requesting device from among the first and second hosted devices.  Nonetheless, Cohenbrander teaches loading, by the one or more processing circuits, the requested content from a repository, (initial storage of video game content on NVMe data storage (repository) devices accessible by the cloud storage system, and population of the video game content from the NVMe data storage devices to the computer memory of the cloud storage system; controlling via cache miss event, [0037, 0056]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohenbrander with Dharmapurikar because doing so would optimize the retrieval of data. (Cohenbrander, [0059-0060])
Neither Dharmapurikar nor Cohenbrander specifically teaches one or more storage devices of the storage device pool storing a requested content, and determine an available bandwidth of the available storage device for serving [[a]] the requested content to a requesting device from among the first and second hosted devices.
	However, Cohenbrander’259 teaches a plurality of streaming arrays, each streaming array of the plurality of streaming arrays including a plurality of compute sleds includes one or more compute nodes, whereby  each array-level PCIe switch of the plurality of array-level PCIe switches communicatively coupled to compute nodes of compute sleds of a corresponding streaming array and communicatively coupled to the network storage with a network storage stores read-only game content of a gaming application. Cohenbrander’259 teaches the use of an assigner (191) that may assign the network storage stores read-only game content of a gaming application that may not be currently utilizing all of its resource capabilities. In this case, assigner (191) may switch to the necessary game cloud system (190) in data center N to resources available in data center 3, in anticipation of increased loading at data center N. (Cohenbrander’259, col. 4, lines 7-col. 5, lines 1-27, Figs 1-5)
 	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cohenbrander’259 and Dharmapurikar-Cohenbrander before him or her, to modify Cohenbrander’259’s plurality of streaming arrays incorporating Dharmapurikar-Cohenbrander’s PCIE fabric and corresponding architecture.

The suggestion/motivation for doing so would have been to utilize transport protocols with feedback and configurable parameters used to ensure its goals are met such as maximizing throughput, minimizing
latency among others (Cohenbrander’259, col. 1, lines 51-col. 2, lines 1-26).

As per claim 2, Dharmapurikar- Cohenbrander teaches wherein the first and second hosted devices (e.g., PCI, PCI express; and via NIC, [0039, 0196], 215; Fig. 1 and 14) are 20configured to communicate using Peripheral Component Interconnect Express (PCIe).  

As per claim 3, Dharmapurikar- Cohenbrander teaches wherein the first and second hosted devices (e.g., PCI, PCI express; and via NIC, [0039, 0196], 215; Fig. 1 and 14) are connected to the storage device pool by a network interface card (NIC) or a PCIe bus.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over to Applicant Dharmapurikar et al., (US 2021/0245047) and Cohenbrander et al., (US 2021/0042255), and in further view of Suri et al., (US 2020/0050403), all sited as prior art.
As per claim 254, Dharmapurikar- Cohenbrander teaches wherein the one or more storage devices of the storage device pool comprises
Nonetheless, Suri teaches wherein one or more shared namespaces associated with one or more of the content stored in the storage device, (data access to the virtual disk or SSDs (stores content) 126 may be consumed through one or more namespaces that correspond to segments or stripes (thus shared) of the virtual disk or storage media, [0044]). Specifically, a controller can segment the virtual disk into a configurable number of namespaces; SSDs 126, which have each been segmented into eight (separate/private) horizontally striped namespaces (NSO through NS31). Each of the SSDs 126 may be connected to the switch 122 via an NVMe interface (port), such as an NVMe interface implemented over a x4, x8, or x16 PCle interface (port), [0027]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suri with Dharmapurikar-Cohenbrander whereby Suri teaches determining if a bandwidth quota of a destination namespace has been exceeded or if the subject command will cause the bandwidth quota to be exceeded. Thereby, if the quota for that namespace has been exceeded, this and any additional commands for that namespace are held back in a staging queue, otherwise this and other commands are submitted to a submission queue of a solid- state device to which the namespace corresponds, (Suri, [0028]).
As per claims 10-13, 18, and 19 are rejected under the same rationale for claims 1-4 and 9 based on Dharmapurikar-Cohenbrander-Suri.
Allowable Subject Matter
24.	Claims 5-8, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        July 15, 2022